Title: From George Washington to Brigadier General Anthony Wayne, 16 March 1779
From: Washington, George
To: Wayne, Anthony


Dear Sir
Head Quarters Middle Brook 16 March 1779
I, a few days ago, recd the inclosed extract of a letter and Affidavits from Governor Livingston, which is all I know of the matter to which they relate.
As the Governor has called upon me in so pointed a manner to support the Civil authority, I am obliged to request you and Capt. Fish-bourne to attend any time between this and the 1st of April agreeable to his requisition. I am exceedingly sorry an Affair of this disagreeable nature should have happened as I am with great Regard Dear Sir Your most obt Servt.
Go: Washington
